Name: Council Regulation (EEC) No 4060/86 of 22 December 1986 amending Regulation (EEC) No 497/86 fixing the initial quantitative restrictions on the import into Portugal of certain floricultural products from third countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12. 86 No L 371 / 1Official Journal of the European Communities I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 4060/86 of 22 December 1986 amending Regulation (EEC) No 497/86 fixing the initial quantitative restrictions on the import into Portugal of certain floricultural products from third countries volume is fixed for 1987 ; whereas the Annex to Regula ­ tion (EEC) No 497/86 should be amended accordingly, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 234 (2) thereof, Having regard to the proposal from the Commisison, Whereas Article 245 of the Act of Accession provides that the Portuguese Republic may, until 31 December 1992, apply quantitative restrictions to the import from third countries of products listed in Annex XXI to that Act and in particular of certain live plants and floricultural products falling within headings 06.02, 06.03 and 06.04 of the Common Customs Tariff ; Whereas Regulation (EEC) No 497/86 (') fixes the quanti ­ tative restrictions for the year 1986 ; Whereas Article 245 (3) of the Act of Accession provides that the minimum rate of progressive increase of the quotas is to be 20 % at the beginning of each year with respect to the quotas expressed in terms of value and 15 % at the beginning of each year with respect to the quotas expressed in terms of volume ; whereas, as none of the abovementioned products have been imported into Portugal from third countries, there is no disadvantage for the Portuguese market if a rate of increase of 20 % in HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 497/86 is hereby amended as follows : ( 1 ) In the tide the words 'initial quantitative restrictions' shall be replaced by 'quantitative restrictions' ; (2) Article 1 ( 1 ) shall be replaced by the following : \ For the period 1 January to 31 December 1987, the annual quotas referred to in Article 245 of the Act of Accession to be applied by the Portuguese Republic on imports from third countries of products falling within headings Nos ex 06.02, ex 06.03 and ex 06.04 of the Common Customs Tariff shall be as set out in the Annex' ; (3) Article 1 (2) shall be deleted ; (4) The Annex is replaced by the Annex to this Regula ­ tion. Article 2 This Regulation shall enter into force on 1 January 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 December 1986. For the Council The President G. SHAW (') OJ No L 54, 1 . 3 . 1986, p. 40. No L 371 /2 Official Journal of the European Communities 31 . 12. 86 ANNEX CCT heading No Description Quota for 1987 In pieces In tonnes 06.02 Other live plants, including trees, shrubs, bushes, roots, cuttings and slips : ex D. Other :  Rose bushes  Ornamental plants 7 320 9,5 06.03 Cut flowers and flower buds of a kind suitable for bouquets or for ornamental purposes, fresh, dried, dyed, bleached, impregnated or otherwise prepared : A. Fresh :  Roses : ex I. From 1 June to 31 October ex II. From 1 November to 31 May  Carnations : ex I. From 1 June to 31 October ex II . From 1 November to 31 May | 352 800 | 3 661 200 06.04 Foliage, branches and other parts (other than flowers or buds) of trees, shrubs, bushes and other plants, mosses, lichens and grasses, being goods of a kind suitable for bouquets or ornamental purposes, fresh, dried, dyed, bleached, impregnated or otherwise prepared, excluding the cut flowers and flower buds falling within heading 06.03 : ex B. Other :  Asparagus (Asparagus plumosus) 1,1